Citation Nr: 1730084	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral cataracts.  The Veteran timely appealed. 

In January 2014, May 2016, and January 2017, the Board remanded the case for additional development of the evidence.  The case is now returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral cataracts are related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral cataracts are met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The probative evidence reflects that the Veteran has a current bilateral cataracts disability that is etiologically related to combat during active service.  

At his May 1967 induction examination, the Veteran's eyes were evaluated as normal, though it was noted that he had defective vision (20/40 bilaterally) which was "NCD" (not considered disabling).  In June 1967, he complained that his eyes hurt and burned, especially if he ran and did physical training (PT), and a physical examination at that time revealed low grade conjunctivitis.  In July 1967, it was noted that he needed to have his eyes checked, that he needed military glasses, and that he did not have civilian glasses.  In November 1967, he reported that his eyes hurt when reading.  Later, in November 1967, he complained of eye redness all of the time and noted some blurring at times, and a corrective lens prescription was ordered.  At his December 1968 separation examination, his vision was noted to be 20/20 bilaterally, and no eye abnormalities were noted.

The Board notes that VA has verified the Veteran's account of being exposed to an explosion during a mortar attack in January 1968 while stationed in Vietnam, as documented by a June 2008 VA memorandum.

In addressing the question of in-service injury (here, trauma to the Veteran's eyes), the Board notes that the Veteran's DD Form 214 references his specialty as a "lineman" in the Army.  Here, although the Veteran was not awarded a specific decoration indicating combat participation, the military personnel record and the VA memorandum confirms the Veteran was exposed to a mortar attack in January 1968, thus, the Board finds that the Veteran was engaged in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  This entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves, 682 F.3d at 998 (quoting 38 U.S.C.A. § 1154(b)); 38 C.F.R. § 3.304(d).  As such, the Board finds that the Veteran suffered an eye injury in service.  Moreover, the fact that the claimed cause of the Veteran's eye injury, i.e., mortar fire, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) combat rules to show that he incurred the eye disability itself while in service.  Reeves, 682 F.3d at 999.   In addition, the Veteran is competent to report the symptoms of an eye injury on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  

The Veteran was afforded a VA examination in August 2010 to determine the nature and etiology of his eye disability.  The Veteran reported light sensitivity, burning, and no history of eye surgery or trauma.  The clinical examination revealed mild NS (nuclear sclerosis) cataracts, which was noted as normal for his age.  
 
In a June 2016 addendum opinion, the examiner opined it is less likely than not that cataracts were caused by service and it is most likely that the cataracts are age related.  He explained that it is normal for people over the age of 60 to start to develop age-related cataracts, which are generally NSC.  Often times, if trauma causes cataracts, it will be either PSC (posterior subcapsular cataracts) or cortical cataracts, thus, the examiner opined it is less likely than not that service caused his cataracts in this case.

The Veteran underwent an additional VA examination in December 2015.  A diagnosis of bilateral cataracts was provided.  The examiner opined it is less likely than not that cataracts were caused by service and they are age appropriate.  

An addendum opinion was obtained in February 2017, the examiner opined it is at least as likely as not that the Veteran's cataracts are age related and less likely than not that the cataracts were caused by an incident in service.  The examiner also explained it is less likely than not that the explosion during mortar attack in Vietnam caused his cataracts, as cataracts are an age related process, especially NSC cataracts, and it is appropriate for somebody in their 70s to have age-related cataracts.

Regarding nexus, the Board acknowledges that the VA opinions of record are negative.  However, the Board finds that such opinions are inadequate.  Although the opinions reasoned that the Veteran's cataracts were age-related, the examiner failed to address the Veteran's competent and credible testimony that he experienced eye symptoms in and since service.  See Buchanan, 451 F.3d at 1337 (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  In favor the claim are the statements from the Veteran, who has consistently asserted the presence of eye problems since active duty service.  Moreover, as noted, the section 1154(b) combat rules allow the Veteran to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999. Here, although the Veteran did not report any symptoms following the mortar attack, under combat conditions, the Board finds it reasonable that he did not seek treatment shortly thereafter.  See id. (citing H. R. Rep. No. 1157, at 3 (1941) (noting that Congress enacted the predecessor statute to section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service, that in many instances, medical records do not survive combat conditions, and that due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).  Furthermore, the Veteran's statements regarding his eye symptoms and its onset have remained consistent throughout the pendency his appeal.  Finally, his lay statements, as a combat Veteran, indicating a relationship between his current bilateral eye cataracts disability and the eye injury suffered in combat via continuity of symptoms, is of at least as much probative value as the inadequate medical opinions of record.

Therefore, the evidence is approximately evenly balanced as to whether the Veteran's bilateral cataracts are related to his in-service eye injury sustained in combat.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral cataracts is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral cataracts is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


